Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2019

                                       No. 04-19-00446-CV

                               Paul WILLIAMS and SACC, Inc.,
                                        Appellants

                                                 v.

                                        Barbara GRANT,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI09043
                             Honorable Aaron Haas, Judge Presiding


                                          ORDER
        The reporter’s record was originally due by July 29, 2019. After several communications
between this court, the court reporter, and appellants, on August 12, 2019, the court reporter filed
a notice stating that neither her fee has been paid nor have arrangements been made to pay for
the record.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellants are entitled to appeal
without paying the reporter’s fee. The reporter’s record must be filed no later than ten (10) days
after the date appellants’ written proof is filed with this court.

        If appellants fail to respond within the time provided, appellants’ brief will be due within
thirty (30) days from the date the clerk’s record is filed, and the court will consider only those
issues or points raised in appellants’ brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court